
	

115 HR 6272 IH: Chronic Wasting Disease Transmission in Cervidae Study Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 6272
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2018
			Mr. Abraham (for himself, Mr. Thompson of Pennsylvania, Mr. Costello of Pennsylvania, Mr. Marino, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize a special resource study on the spread vectors of chronic wasting disease in Cervidae,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Chronic Wasting Disease Transmission in Cervidae Study Act. 2.FindingsCongress makes the following findings:
 (1)Chronic wasting disease continues to spread in wild, free-ranging cervid herds and in captive cervid herds across the United States, and as of June 2018, is in 25 States.
 (2)From June 2017 to June 2018 alone, the disease was detected for the first time in free-ranging cervid herds in Mississippi and Montana and there were new positive detections of the disease in 13 captive cervid herds from Illinois, Michigan, Minnesota, Ohio, Pennsylvania, and Wisconsin.
 (3)Five of such herds are being monitored by the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service, and therefore are considered to be at low-risk for chronic wasting disease.
 (4)From June 2017 to June 2018, 10 States, including Arkansas, Illinois, Kansas, Minnesota, Missouri, Nebraska, Texas, West Virginia, Wisconsin, and Wyoming, are already fighting to control the transmission and spread of chronic wasting disease and found positive detections for the disease in additional wild, free-ranging cervid herds.
 (5)New positive detections in captive cervid herds were found in Illinois, Michigan, Minnesota, Ohio, Pennsylvania, and Wisconsin.
 (6)There is no known cure for chronic wasting disease, no reliable live animal test to detect the disease, and only a post-mortem test that provides some measure of reliable detection of the disease.
 (7)Chronic wasting disease is 100 percent fatal and is arguably the most important disease threatening North American cervid resources.
 (8)The spread of chronic wasting disease continues to increasingly and adversely affect the economic well-being of rural communities, the hunting public, farmed cervid producers, and State wildlife and agricultural agencies, because the only known measure for reducing the spread of chronic wasting disease is the complete depopulation of herds that test positive for the disease, a drastic measure which comes with great costs for all.
 (9)The long-term environmental persistence of chronic wasting disease’s causative agent means that State wildlife management agencies, State departments of agriculture, and private cervid farmers have relatively few options to mitigate the effects of such disease.
 (10)There are ongoing debates about the predominant transmission pathways that are causing the new detections and continued spread of chronic wasting disease in cervids across the United States.
			3.Chronic wasting disease transmission in cervidae resource study
 (a)StudyThe Secretary shall conduct a special resource study to identify the predominant pathways and mechanisms of the transmission of chronic wasting disease in wild, captive, and farmed populations of species of the family Cervidae in the United States.
			(b)Conducting the study
 (1)In generalIn conducting the study under subsection (a), the Secretary shall request the National Academy of Sciences to conduct such study under an arrangement under which the actual expenses incurred by such Academy in conducting such study will be paid by the Secretary. If the National Academy of Sciences is willing to do so, the Secretary shall enter into such an arrangement with such Academy for the conduct of such study.
 (2)Other entitiesIf the National Academy of Sciences is unwilling to conduct such study under such an arrangement, then the Secretary shall enter into a similar arrangement with an appropriate research institute or institute of higher education under which such institute will conduct such study and prepare and submit the reports thereon.
 (3)Data sharingFor integration into the study, the Secretary shall share with the National Academy of Sciences or the institute referred to in paragraph (2) (as the case may be), data and databases on chronic wasting disease under the jurisdiction of Veterinary Services Program within the United States Department of Agriculture Animal and Plant Health Inspection Service of the Department of Agriculture.
 (c)Contents of the studyWithin and between wild, captive, and farmed cervid populations, the study shall— (1)identify—
 (A)the pathways and mechanisms for the transmission of chronic wasting disease in cervids in the United States;
 (B)the dosage and infection rates for each such pathway and mechanism; and (C)the relative frequency of each mode of such transmission;
 (2)identify anthropogenic and environmental factors contributing to new chronic wasting disease emergence events, the development of geographic areas with increased chronic wasting disease prevalence, and overall geographic patterns of chronic wasting disease distribution;
 (3)identify significant gaps in current scientific knowledge regarding the transmission pathways identified under paragraph (1);
 (4)identify and prioritize scientific research projects that will address the knowledge gaps referred to in paragraph (3); and
 (5)review science-based best practices, standards, and guidance regarding the management of chronic wasting disease in wild, captive, and farmed cervid populations in the United States which have been developed by—
 (A)the National Chronic Wasting Disease Herd Certification Program referred to in section 2(3); and (B)State wildlife and agricultural agencies, which provide practical, science-based recommendations to State and Federal agencies for minimizing or eliminating the risk of transmission of chronic wasting disease in the United States.
 (d)ReportNot later than 6 months after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)the findings of the study; and (2)any conclusions and recommendations that the Secretary determines to be appropriate.
 4.DefinitionsIn this Act: (1)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, and moose populations that—
 (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Animal and Plant Health Inspection Service.  